Citation Nr: 1827899	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-40 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to August 21, 2012, and to a rating in excess of 10 percent beginning November 1, 2012, for service-connected left shoulder disability.  


REPRESENTATION

Veteran represented by:	George T. Sink, Attorney


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from June 1976 to March 1978, and active naval service from February 1980 to June 1987.            

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

The Board notes that the Veteran was assigned a temporary 100 percent rating for his left shoulder disability for purposes of convalescence during the appeal period.  Therefore, the Board has limited its consideration of the issue on appeal accordingly.   

The Board observes that the Veteran was previously represented Disabled American Veterans.  However, in an April 2018 VA Form 21-22a, the Veteran indicated that he wished to appoint George T. Sink as his representative, thereby revoking the earlier power of attorney.  See 38 C.F.R. § 14.631(f)(1).


REMAND

The Board finds that additional development is required before the claim on appeal is decided.  

In May 2014, the Veteran was afforded a VA examination to access the severity of his service-connected left shoulder disability.  VA examinations for musculoskeletal disabilities must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2016).  The Board has reviewed the May 2014 VA examination report and concludes that the findings do not meet the requirements of 38 C.F.R. § 4.59 pursuant to Correia.  

Moreover, the examiner indicated that it was impossible to state, without undue speculation, whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups.  Further, the examiner did not provide any opinion on additional functional impairment, in terms of degrees of motion lost, during flare-ups.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) recently found that in order for an examination to comply with 38 C.F.R. § 4.40, the examiner must express an opinion regarding functional impairment and the examiner's determination in that regard should, if feasible, be portrayed in terms of the degree of additional range-of-motion lost due to pain on use or during flare-ups.  Further, the Court noted that an examiner may not decline to provide an opinion on the basis of speculation unless the examiner has considered all procurable and assembled data and offered a basis for that conclusion, and it must be apparent that the inability to provide an opinion without speculation reflects the limitation of knowledge in the medical community at large, as opposed to a limitation of the individual examiner.  Sharp v. Shulkin, 29 Vet. App. 26 (2017)

Here, the basis for the conclusion as to an inability of the May 2014 VA examiner to render an opinion because the examination was not conducted during a flare-up is not adequate, particularly in light of the VA Clinician's Guide, which instructs examiners to opine as to functional loss during a flare-ups based on the Veteran's statements.   

Therefore, the Board finds that the Veteran should be afforded new VA examinations to determine the current level of severity of all impairment resulting from his left shoulder disability.   

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the issue on appeal.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.  

2. Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the current level of severity of all impairment resulting from his left shoulder disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

The examiner should provide all information required for rating purposes, to specifically include range of motion in active motion, passive motion, weight bearing, and non-weight bearing.  The opposite joint (right shoulder) should also be tested if that joint has no demonstrated abnormalities.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner must report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, incoordination; and the effects of the service-connected disability on the Veteran's ordinary activity.

The examiner should also ask the Veteran to identify the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment resulting from flare-ups.  The examiner should identify the extent of the Veteran's functional loss during flare-ups and offer range of motion estimates based on that information.  If the examiner is unable to provide such an opinion without resort to speculation, the examiner must provide a rationale for that conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

3. Confirm that the VA examination report and any medical opinions provided comport with this remand, and undertake any other development determined to be warranted.  

4. Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



